Citation Nr: 0522660	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a lung injury due to a shell fragment wound in 
service, currently evaluated as 30 percent disabling from 
March 30, 2000 to October 27, 2003; and rated 60 percent 
disabling, effective from October 28, 2003.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from July 1949 to September 
1952 and from May 1953 to March 1960.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision by the RO which 
denied the veteran's March 2000 claim for a rating higher 
than 20 percent for the service-connected residuals of a lung 
injury associated with a shell fragment wound in service.  

The case was remanded back to the RO in November 2003 for 
further development.  After completion of the requested 
development, the RO issued a rating decision in March 2005 
which increased the rating for the service-connected 
residuals of a lung injury to 30 percent, effective from 
March 30, 2000 and to 60 percent, effective from October 28, 
2003.  As the award is not a complete grant of benefits, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  A Supplemental Statement of the Case was 
issued in May 2005, and the case was returned the case to the 
Board for further appellate consideration.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.  Since March 30, 2000, the competent and probative 
evidence of record shows that the service-connected residuals 
of a lung injury due to a shell fragment wound in service 
have been manifested by no findings for asthma, but with 
findings that more nearly approximate that of forced 
expiratory volume in one second (FEV-1) of between 40 and 55 
percent of the predicted value, and a FEV-1 to forced vital 
capacity (FVC) (FEV-1/FVC) ratio of between 40 and 55 
percent.  

2.  The competent and probative evidence of record has never 
shown FEV-1 of less than 40 percent of predicted, FEV-1/FVC 
of less than 40 percent, or the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of less than 40 percent predicted, or; maximum exercise 
capacity of less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episodes(s) of acute respiratory 
failure, or; a requirement for outpatient oxygen therapy.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the criteria 
for an evaluation of 60 percent, but not more, for the 
service-connected residuals of a lung injury due to a shell 
fragment wound in service have been met since March 30, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2004).

2.  The criteria for an evaluation in excess of 60 percent 
for the service-connected residuals of a lung injury due to a 
shell fragment wound, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6843 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected residuals of a 
lung injury are more disabling than is represented by the 
ratings currently assigned.  

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to an increased rating for the service-connected residuals of 
a lung injury, the Board finds that compliance with the VCAA 
has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in February 
2004 informed him that to establish entitlement to increased 
ratings for his service-connected lung disability, the 
veteran must show that the disability has gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The February 
2004 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The February 2004 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claim, the veteran has consistently 
identified relevant VA medical records and has requested that 
these records be obtained and associated with the claims 
file.  The veteran has not indicated in any correspondence to 
the RO that he has any pertinent treatment records in his 
possession.  As such, the Board finds that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his disability.  In the February 
2004 letter, he was specifically asked to tell VA about any 
additional information or evidence and send VA the evidence 
needed as soon as possible.  Thus, he was, in effect, asked 
to submit all evidence in his possession.  Therefore, for all 
of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claims prior to the December 
2000 rating decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


II.  Legal Criteria

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

The veteran's service-connected residuals of a lung injury 
due to a shell fragment wound in service are rated pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6843, for disabilities 
involving traumatic chest wall defect, pneumothorax, hernia, 
etc.  Disabilities rated under this diagnostic code are to be 
rated as restricted lung disease under the General Rating 
Formula for Restrictive Lung Disease. 

Restrictive lung disease, to include pneumothorax 
contemplated in Diagnostic Code 6843, is primarily rated 
according to the degree of impairment on pulmonary function 
tests.  A 10 percent rating is assigned where pulmonary 
function testing reveal that FEV-1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) 
is 66 to 80 percent predicted.  

A 30 percent rating is assigned where pulmonary function 
testing reveals that FEV-1 is 56 to 70 percent predicted; 
FEV-1/FVC is 56 to 70 percent; or where DLCO (SB) is 56 to 65 
percent predicted.  

A 60 percent rating is assigned where pulmonary function 
testing reveal that FEV-1 is 40 to 55 percent predicted; FEV-
1/FVC is 40 to 55 percent; or where DLCO (SB) is 40 to 55 
percent predicted.  

A 100 percent schedular rating is assigned when FEV-1 is less 
than 40 percent of predicted, or; when the ratio of FEV-1/FVC 
is less than 40 percent, or; when DLCO (SB) is less than 40 
percent predicted, or; maximum exercise capacity is less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; with cor pulmonale (right heart failure), 
or; right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; where 
episodes(s) of acute respiratory failure are shown, or; when 
outpatient oxygen therapy is required.  

38 C.F.R. § 4.97, Diagnostic Code 6843 (2004).  

III.  Factual Background and Analysis

The pertinent medical evidence of record in this case 
consists of pulmonary function test results from July 2000, 
April 2001, and October 2003.  

The July 2000 testing noted an FEV-1 of 54 percent predicted 
(pre-bronchodilator) and 62 percent of predicted (post-
bronchodilator).  The FEV-1/FVC ratio was 53 percent pre-
bronchodilator and 56 percent post-bronchodilator.  DLCO was 
75 percent.  The examiner opined that the veteran's moderate 
degree of pulmonary obstructive disease was due to his long 
history of smoking, and that there was no significant lung 
damage as a result of the service-connected lung injury.  

The April 2001 pulmonary function testing noted an FEV-1 of 
66 percent predicted (pre-bronchodilator) and 71 percent of 
predicted (post-bronchodilator).  The FEV-1/FVC ratio was 57 
percent.  DLCO was 83 percent.  

The October 2003 pulmonary function testing noted an FEV-1 of 
50 percent predicted (pre-bronchodilator) and 51 percent of 
predicted (post-bronchodilator).  The FEV-1/FVC ratio was 58 
percent pre-bronchodilator and 51 percent post-
bronchodilator.  DLCO was 78 percent.  

In sum, the medical evidence of record in this case shows 
that since the veteran filed his claim for an increased 
rating for the service-connected lung injury, the veteran's 
FEV-1 has ranged from 50 percent of predicted to 71 percent 
predicted.  The FEV-1/FVC ratio has ranged from 51 percent to 
58 percent.  

In order to warrant a 60 percent rating, the FEV-1 must be 
between 40 and 55 percent predicted, or the FEV-1/FVC ratio 
must be between 40 and 55 percent, or the DLCO (SB) must be 
between 40-55 percent predicted.  In this case, the FEV-1 was 
54 percent predicted in July 2000 and 51 percent predicted in 
October 2003.  The FEV-1/FVC ratio was 53 percent in July 
2000 and 51 percent in October 2003.  Although some of the 
testing results, particularly from the April 2001 pulmonary 
function tests do not satisfy the criteria for a 60 percent 
rating, the Board finds that, overall, the range of the 
veteran's test results since July 2000 more nearly 
approximate the criteria for a rating of 60 percent, 
effective from March 2000.  

In this regard, the medical evidence of record has never 
shown that the criteria for a rating in excess of 60 percent 
have been met at any time during the appeal period.  In order 
to warrant a higher, 100 percent rating, the evidence must 
show FEV-1 of less than 40 percent of predicted, or; when the 
ratio of FEV-1/FVC is less than 40 percent, or; when DLCO 
(SB) is less than 40 percent predicted, or; maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; with cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; where episodes(s) of acute respiratory 
failure are shown, or; when outpatient oxygen therapy is 
required.  None of these criteria have ever been shown.  

The Board is mindful that the July 2000 examiner opined that 
the veteran's moderate obstruction was likely due to his 
history of smoking.  However, as service-connection has 
already been granted for the lung injury due to a shell 
fragment wound in service, the Board finds it speculative to 
attribute the veteran's symptoms solely to a past history of 
smoking, particularly since the veteran's claims file had to 
be rebuilt and the medical evidence of record does not 
include pertinent data regarding the original service-
connected lung injury.  

When it is not possible to separate the effects of the 
service-connected condition and a non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In light of 
the foregoing, and in resolving all doubt in the veteran's 
favor, the Board attributes the signs and symptoms regarding 
the veteran's pulmonary obstruction to the service-connected 
residuals of a lung injury.  As such, the Board finds that 
the criteria for the assignment of a 60 percent rating, but 
not more, for the service-connected lung injury due to a 
shell fragment wound in service have been met since March 30, 
2000.  




ORDER

A 60 percent rating is granted for the service-connected 
residuals of a lung injury due to a shell fragment wound in 
service, from March 30, 2000, subject to the laws and 
regulations governing the payment of monetary benefits.

A increased rating in excess of 60 percent for the service-
connected residuals of a lung injury due to a shell fragment 
wound in service is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


